PALMORE, Judge
(concurring).
I do not find the 1966 statute essential to the determination of this case. It seems to me that the fundamental purpose of the constitutional restriction against incurring an indebtedness in excess of the income and revenue provided for the year is to protect the taxing power of future years against encroachment. The power of a fiscal court to borrow is limited by its power to provide payment. Conversely, its power to borrow is measured by and is as broad as its current power to levy the taxes necessary to cover the payment. A fiscal court cannot, without a vote of the people, levy a tax for future years or incur a debt that will require a tax to be levied in future years. That does not happen in this case. A tax sufficient to pay the debt has been levied. Its payment is a fixed obligation. It is just a matter of semantic choice to say that the tax is “for” some other year. Theoretically, all whiskey inventory could be drawn out this year, or all next year. The revenue is as much “for” this year as the next.
The objective of Const. § 157 is to prevent fiscal irresponsibility by prohibiting a debt that is not matched by an existing ability to provide the means of payment. We all know that the Franklin County Fiscal Court could accomplish what it now proposes to do by another and more expensive means. I think it would be downright ridiculous to force it to do so.